Case 2:15-cr-20382-VAR-MKM ECF No. 231-3, PageID.3558 Filed 07/27/21 Page 1 of 1

                                                   U.S. DEPARTMENT OF JUSTICE


                                                   United States Attorney’s Office
                                                   Eastern District of Michigan
                                                   211 W. Fort Street, Suite 2001
                                                   Detroit, Michigan 48226

                                                  March 13, 2020

 Paul Stablein PLLC
 Attn: Paul Stablein
 380 N. Old Woodward Ave.
 Suite No. 320
 Birmingham, MI 48009

       Re: United States v. Paul Nicoletti

 Dear Mr. Stablein:

      There is now due and owing $5,479,151.58. THIS OFFICE HEREBY
 DEMANDS PAYMENT FOR THE FULL AMOUNT. Penalties a n d i n t e r e s t may
 accrue on your c l i e n t ’ s debt until paid in full. All debts are
 immediately due unless specifically stated otherwise in the judgment.

      Your payment must be clearly labeled with your name, docket
 number 2:15CR20382 01, and the type of debt he is paying. Payment
 shall be made payable to the Clerk of the Court and paid in person
 or mailed to:
                       Clerk of the Court
                       Theodore Levin U.S. Courthouse
                       231 W. Lafayette, 5th Floor
                       Detroit, Michigan 48226

      This office may use whatever remedies are available to it by law
 to collect this debt. These include, but are not limited to the
 following: a lien may be filed against your client’s real and
 personal property, a garnishment or execution action may be
 commenced against your client’s wages, home or personal property,
 and your client’s income tax may be offset against his debt.


                                          Sincerely,

                                          Matthew Schneider
                                          United States Attorney


                                          Paulette Abdullah
                                          Case Manager
                                          (313)226-9107
